Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered March 13, 1985, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal the defendant contends that he was denied a fair trial by certain comments made during the prosecutor’s *718summation. The record reveals that the comments called upon the jury to draw conclusions which were fairly inferable from the evidence (see, People v Ashwal, 39 NY2d 105, 110). Moreover, inasmuch as defense counsel had commented on these matters during his summation, viewing them in a manner favorable to the defendant, the prosecutor’s comments were a fair response to those of defense counsel (see, People v Anthony, 24 NY2d 696; People v Singleton, 121 AD2d 752, lv denied 68 NY2d 918; People v Blackman, 88 AD2d 620).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Bracken, Eiber and Spatt, JJ., concur.